Citation Nr: 1537787	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability, to include major depression with psychotic features and bipolar disorder prior to August 8, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to November 1987 and from August 1995 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to a rating in excess of 50 percent for major depression with psychotic features.  He perfected a timely appeal to that decision. 

In December 2010 and April 2013, the Board remanded the case for further evidentiary development.  In an October 2013 rating decision, the RO increased the rating for the acquired psychiatric disability to 100 percent effective August 8, 2013.  As 100% is the maximum rating available, the Veteran's appeal for a higher rating is now limited to the period prior to this date.


FINDINGS OF FACT

1.  Prior to March 18, 2008, Veteran's acquired psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

2.  From March 18 2008 to August 7, 2013, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown.     

3.  Prior to September 20, 2012, the Veteran was not shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

4.  From September 20, 2012, the Veteran was shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to March 18, 2008, the criteria for a rating in excess of 50 percent for an acquired psychiatric disability, to include major depression with psychotic features and bipolar disorder, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  From March 18, 2008 to August 7, 2013, the criteria for a 70 percent but no higher rating for an acquired psychiatric disability, to include major depression with psychotic features and bipolar disorder, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  Prior to September 20, 2012, the criteria for entitlement to a TDIU were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2014).  

4.  From September 20, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Increased schedular rating for acquired psychiatric disability

In a May 2001 rating decision, the RO granted service connection for depression with psychotic features and assigned a 50% rating effective July 1, 1999.  In a claim received on May 3, 2006, the Veteran sought an increased rating.  In an October 2013 rating decision, the RO increased the rating to 100 percent effective August 8, 2013.

As the Veteran's service connected psychiatric disability has been shown to encompass diagnoses other than major depression, it is now characterized as an acquired psychiatric disability, including major depression with psychotic features and bipolar disorder.  

Acquired psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under this formula, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and Fifth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). Id.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

 GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

 GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

The Veteran was afforded VA examinations to assess the current severity of his acquired psychiatric disability in October 2006, March 2008, December 2008, January 2011 and August 2013.  

At the October 2006 VA examination, the Veteran reported mood swings and a predominantly depressed mood, which was causing him to isolate from people.  He indicated that he typically missed one day of work per month due to his depression.  He denied feelings of hopelessness or suicidal ideation.  He reported angry outbursts approximately 3 times per month but denied any incidents of physical violence.  He mainly isolated to avoid conflict.  He also reported that he was close with a significant number of family members and socialized with some of them several days a week.  Additionally, he was friends with his uncle's neighbor.   

The examiner noted that the Veteran was stably employed as a nurse's assistant at the Dallas VA Medical Center (VAMC).  He did sometimes feel stressed as evidenced by having had 2 emergency room (ER) visits in the past year for panic symptoms and feeling stressed out.  Mental status examination showed a normal, somewhat nervous mood, with a tearful affect at times.  He reported experiencing 7 or 8 panic attacks in the past year.  For the most part he was able to maintain his usual routine even when depressed.   He reported that he enjoyed going to movies and restaurants, was able to drive, shop for his needs, prepare meals, maintain his household, maintain his hygiene and take his medication as prescribed.  The examiner commented that the Veteran's difficulties with depression, irritability and low frustration tolerance were causing mild to moderate social and occupational impairment and he assigned a GAF score of 60.  

The October 2006 VA examination findings do not support assignment of a higher, 70 percent rating.  To the contrary, the finding of mild to moderate social and occupational impairment is consistent with assignment of the existing 50% rating.  Also, the GAF score of 60 assigned is similarly compatible with the assigned 50% rating.  Additionally, during the examination, the Veteran generally was not shown to have symptoms noted by the rating schedule to be compatible with assignment of a higher, 70 percent rating.  In this regard, he was not shown to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control resulting in violence; spatial disorientation or neglect of personal appearance and hygiene.  

In this regard, the Veteran experienced a significant number of panic attacks, along with his underlying depression but the panic was not near continuous and neither symptom affected his ability to function independently.  The Veteran may also have had moderate difficulty with relationships.  However, this did not prevent him from working full time in an interactive job at a hospital and he actually reported a significant level of social activities with family members and at least one friend.   Consequently, he did not show the significant difficulty with social relationships contemplated by assignment of a 70% (near total) disability rating.  Additionally, he did experience some  difficulty in adapting to stressful circumstances, including the work setting but this also did not prevent him from working full time (with full use of his earned sick leave).  

Overall, the October 2006 VA examiner's findings indicate that the Veteran's psychiatric symptomatology did not result in deficiencies in most areas consistent with assignment of 70 percent rating.  While he certainly had a deficiency in mood, he was not shown to exhibit deficiencies in family relations, judgment, thinking or work.  In regard to judgment, the mental status examination during the October 2006 VA examination showed judgment that "appeared fair."  This finding is not indicative of a deficiency as a "fair" level of judgment is reasonably interpreted as judgment that is sufficient or adequate.  See e.g. http://www.merriam-webster.com/dictionary/fair.  Also, there is no indication that the Veteran's level of judgment was resulting in any significant occupational or social impairment.    

Similarly, in regard to thinking, on mental status examination, the October 2006 VA examiner found no evidence of delusions or hallucinations, good short term memory, the ability to reason abstractly and the ability to interpret proverbs appropriately.  Under the heading, "impairment of thought processes and communication", the examiner did indicate that the Veteran's difficulties with depression, irritability and low frustration tolerance were causing mild to moderate social and occupational impairment.  However, despite the heading used, the examiner's description of these underlying symptoms predominantly refers to disturbances of mood.  

The Veteran did also report that he had a tendency to misinterpret overheard conversations in a negative manner.  However, this tendency was not shown to result in any significant occupational or social impairment.  Thus, overall, the Veteran was not shown to have an actual deficiency in thinking, separate from his underlying deficiency in mood.  Further, although the Veteran definitely experienced stress and anxiety related to work, he was still able to continue working as a nurses' assistant on a full time basis.  Given such a high level of retained function, the Board does not consider his work difficulty to have constituted a deficiency within the meaning of the applicable rating criteria.  38 C.F.R. § 4.130.  

VA treatment records applicable to the portion of the appeal period prior to March 18, 2008 show a similar level of functioning as that found by the October 2006 VA examiner.  The Veteran was seen in the emergency room in March 2016 after being "stressed out" at work but at the ER, he was simply found to be feeling tired with no other sign of severe depression and was simply sent home to rest and continue his medication.  Also, at an October 2006 outpatient visit, the Veteran was noted to have exhibited some improvement with Lamictal therapy, mental status examination was unremarkable and he was advised that he could return to the clinic in 3 months.  Additionally, at an April 2007 VA outpatient visit, it was noted that the Veteran did have a panic attack while off work for which he went to the ER and was prescribed an anti-anxiety medication.  However, while he was having some anxiety about that experience and reported having nightmares 2 to 3 times per week, along with a feeling that someone was out to get him, he also reported that he had no trouble concentrating at work and it was noted that he did well in a structured environment.  Further, mental status examination was unremarkable with the Veteran noted to be logical and goal directed with judgment and insight o.k.  He also denied suicidal ideation, homicidal ideation and auditory or visual hallucinations.  Similarly, during a November 2007 VA outpatient medication review, the Veteran reported still feeling somewhat depressed and still experiencing nightmares but indicated overall marked improvement with a stable mood and good energy.  Moreover, mental status examination was again unremarkable.  

In sum, based on both the October 2006 VA examination report and the contemporaneous VA mental health treatment records, prior to March 18, 2008, the Veteran's mental health disability was not shown to result in occupational and social impairment with deficiencies in most areas.  Thus, prior to March 18, 2008, assignment of a rating in excess of 50 percent for the Veteran's acquired psychiatric disability is not warranted.  38 C.F.R. § 4.130.

At the March 18, 2008 VA examination, the Veteran was found to exhibit occupational and social impairment with deficiencies in most areas, a finding that is compatible with assignment of a higher 70 percent rating.  Also, the subsequent VA examinations prior to the August 8, 2103 VA examination, along with the VA treatment records corresponding to this time frame, show a similar level of functioning.  Accordingly, assignment of a 70 percent rating is warranted from March 18, 2008 to August 7, 2013.  Id.  

A higher, 100 percent rating is not warranted for this time frame as total occupational and social impairment due to the service-connected psychiatric disability was not shown.  In this regard, the Veteran was noted to be continuing to work full-time as a VAMC nurse's assistant during the March 2008, December 2008 and January 2011 VA examinations and up until at least September 20, 2012, when it was noted during a VA mental health outpatient visit that he had applied for medical retirement.  Additionally, even after November 2012, it is not clear that his mental disorder resulted in total occupational impairment as his medical retirement was apparently due to a combination of his psychiatric and orthopedic disabilities.  

Moreover, he has not been shown to exhibit total social impairment at any time prior to August 8, 2013.  For example, during the January 2011 VA examination,  he was assigned a GAF score of 55, indicative of only moderate difficulty in social functioning.  Additionally, the other VA examination reports and VA outpatient treatment records prior to August 8, 2013 show similar findings and that he was able to keep up some level of relationships with family members, particularly his uncle.  Accordingly, even assuming the Veteran exhibited total occupational impairment subsequent to September 20, 2012, he was simply not shown to have exhibited total social impairment either before or after that time.  

Further, although it is the overall level of occupational and social impairment that is dispositive, prior to August 8, 2013, the Veteran also did not chronically exhibit the type of severe underlying symptomatology generally associated with assignment of a total 100 percent rating.  In this regard he has generally not exhibited the symptoms listed under the rating criteria for assignment of a 100 percent rating on a chronic basis (i.e. gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  Nor has he exhibited other chronic symptoms of matching severity.  He did experience some severe symptomatology in conjunction with a 2 1/2 week inpatient psychiatric hospitalization from mid-February 2009 to early March 2009.  However, given that this was an acute hospitalization of relatively short duration, and given that he was able to continue working and engaging in social interactions with family subsequent to it, he simply was not shown to exhibit any chronic total occupational and social impairment prior to August 8, 2013.  Id.  

As alluded to above, the 100 percent rating assigned to the Veteran's acquired psychiatric disability effective August 8, 2013 is the maximum rating available and the Board will not disturb this rating.  Consequently, the rating assigned for the acquired psychiatric disability from August 8, 2013 need not be addressed by this decision.  

B.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating for the acquired psychiatric disability is warranted.  38 C.F.R. § 3.321(b)(1).  In this case all symptoms of the acquired psychiatric disability and the level of disability resulting from them are addressed by the criteria found in the rating schedule.  Indeed, as indicated above, the lists of symptoms for the various disability levels are nonexhaustive and as discussed above, the schedular criteria and ratings assigned encompass all of the Veteran's symptomatology and the level of severity resulting from it.   Thus the schedular criteria appropriately contemplate the Veteran's level of disability and symptomatology and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board has considered whether the collective effect of the Veteran's other service connected disability warrants referral for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has three other service-connected disabilities - lumbar spine degenerative disc disease, rated 20 percent disabling; left sciatic nerve radiculopathy, rated 20 percent disabling; and right sciatic nerve radiculopathy, rated 20 percent disabling.  The record shows that he is properly compensated for these other service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service-connected disabilities acting with his acquired psychiatric disability to make the scheduler standards inadequate with regard to his acquired psychiatric disability.  Thus, referral for extraschedular consideration based on the collected effect of the Veteran's other service-connected disabilities is not warranted.  See Johnson, 762 F.3d 1362 (Fed. Cir. 2014).  


C.  TDIU

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  

Also, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In the instant case, the Veteran was clearly shown to be able to secure or follow a substantially gainful occupation, working as a full time nurse's assistant, prior to September 20, 2012.  Notably, the Veteran did experience difficulty in that he had to miss some work due to his psychiatric disability and his low back disability.  

However, the evidence reasonably shows that he was able to continue in his position on a full time basis at least until September 2012, making use of all of the sick leave that he had accrued.  Consequently, even though it was a substantial challenge for him, the evidence reasonably establishes that he was able to secure and follow a substantial gainful occupation up until at least September 20, 2012 despite his service-connected disabilities.  Accordingly, there is no basis for the Board to assign a TDIU prior to this date.  38 C.F.R. § 4.16a.   There is similarly no basis for referral for extraschedular consideration for the portion of the appeal period (i.e. prior to March 18, 2008) when the Veteran did not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(b).  

At a September  20, 2012 VA mental health outpatient visit, the Veteran reported that he was missing a significant amount of work, sometimes from back pain and other times because of depression.  He also indicated that he had requested medical retirement from VA.  A February 26, 2013 VA cardiology note then shows that the Veteran was retired.  The evidence reasonably indicates that the medical conditions that predominantly resulted in his retirement were his acquired psychiatric disorder and his low back disability with bilateral radiculopathy, both of which are service connected.  Consequently, resolving reasonable doubt in the Veteran's favor, it is established that he was unable to continue working as a nurse's assistant at the time of his medical retirement due to his service-connected disabilities and also, more broadly, unable to secure or follow any type of substantially gainful employment due to these disabilities.  Further, although the exact date of the Veteran's medical retirement does not appear to be included in the record, as of September 20, 2012, he was missing work frequently enough due to his service-connected disabilities that he had requested medical retirement, which was apparently granted to him soon thereafter.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that he was unemployable due to his service-connected disabilities effective September 20, 2012.  38 C.F.R. §§ 3.102, 4.16a.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2006.  
 
The duty to assist includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA). VA has also provided the Veteran with a number of adequate mental health examinations in conjunction with his claim.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

ORDER

Prior to March 18, 2008, a rating in excess of 50 percent for an acquired psychiatric disability, to include major depression with psychotic features and bipolar disorder, is denied.

From March 18, 2008 to August 7, 2013, a 70 percent but no higher rating for an acquired psychiatric disability, to include major depression with psychotic features and bipolar disorder, is granted, subject to the regulations governing the payment of monetary awards.

From September 20, 2012, entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary awards.
  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


